DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 5/26/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/28/2022 listed below have been reconsidered as indicated.
a)	Any objection and/or rejection of claims 4-5, 16-18 and 21-24 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The amendments to the specification addressing trade name or mark usage is acknowledged.

c)	The rejections of claims 1-3, 6-7 and 9 under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more are withdrawn in view of the amendments to the claims.

d)	The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to claim 3.

e)	The rejection of claims 2 and 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

f)	The rejection of claim(s) 1 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Pennington (Transfusion. 2001. 41:1591) are withdrawn in view of the amendments to the claims.

g)	The rejections of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Pennington (Transfusion. 2001. 41:1591; previously cited) in view of Laugharn (WO 2016/176131 A1) are withdrawn in view of the amendments to the claims.

h)	The rejections of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Pennington (Transfusion. 2001. 41:1591; previously cited) in view of Lee (J Allergy Clin Immunol. 2012. 130(3):572-584) are withdrawn in view of the amendments to the claims.

i)	The rejections of claims 8, 9, 10 and 16 on the judicially-created basis that it contains an improper Markush grouping of alternatives are withdrawn in view of the amendments to the claims

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 6-10 in the reply filed on 12/10/2021 is acknowledged.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Applicant’s election without traverse of the species of the predictive gene combination of: CTC-265F19.1; ADAM9; RAB11FIP5; SNAPC4; and LMNA in the reply filed on 12/10/2021 is acknowledged.
This elected set of species also reads on a blood sample in the form of a dried blood spot as specified in claim 10.

Claims 1-3 and 6-10 are under consideration in the Office action.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “determined” at the start of line 2, rather than “quantified” in view of the amendments to claim 1.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  it is suggested the claim recite “and further comprising normalizing the mRNA level to a normalized gene count using a DESeq2 algorithm” rather than “and normalized to a normalized gene count using a DESeq2 algorithm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The following are modified rejections necessitated by the amendments to the claims.
The claim(s) recite(s):

“normalized to a normalized gene count using a DESeq2 algorithm”; and

“converting the mRNA level into a blood test result uses the following formula: blood test result = C + C1*(gene1) + C2*(gene2) +…+ Cn*(genen); n is 1, 2, 3, 4 or 5; C, C1, C2…and Cn are constants; and (gene1), (gene2),…and (genen) represent a normalized gene count of gene1, gene2,…and genen ” (claims 8 and 10).

The description of “converting” as quoted above, which does not appear to be setting forth an active method step but rather and intended use of the data gathered in claim 1, broadly encompasses an abstract idea in the form of a mental process. The steps can be carried out in the human mind as it involves considering a limited amount of data and reaching conclusions based on simple selections and conversions.
The claims also include abstract ideas in the form of equations, which are mathematical concepts that can be carried out in a purely mental manner as it is simple addition and multiplication of two numbers.
The process in which mRNA levels are normalized broadly encompasses a mathematical principle in the form the DESeq2 algorithm.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of known techniques of extraction (para. 74) and methods of quantifying mRNA level through RNA sequencing (para. 8 and 81).

Response to the traversal of the 101 rejections
	The Remarks argue in view of the amendments to independent claim 1, the claims are patent eligible (p. 9-10).
	The arguments have been fully considered and are persuasive in regards to claim 1. Claims 8 and 10 remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courchesne (WO 2014/018774 A1).
Regarding claim 1, Courchesne teaching extracting RNA from a blood sample (para. 104). The blood sample is plasma (para. 24; and p. 102, claim 12).
Courchesne teaches quantifying mRNA of a gene in the blood sample using RNA sequencing (para. 105).
The mRNA quantified includes GTF3A as described in Table 16 (para. 131).
It is noted the claim is drawn to a “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)”. However, the active method steps do not explicitly require any step that extrapolates the mRNA level of the predictive gene to an amount of PSA. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.
	Thus, Courchesne anticipates claim 1 because it teaches each of the elements of the positively recited, active method steps.
	Claim 2 depends from claim 1 and further limits the blood sample that is a dried blood spot. The claim does not specify the claim is limited to those embodiments that require a dried blood spot. Claim 2 broadly encompasses embodiments in which the blood sample is a plasma sample.
	Regarding claim 2, Courchesne anticipates claim 2 for the same reason it anticipates claim 1.
	Claim 3 depends from claim 1 and further requires a step of determining the quality of the dried blood spot. The claim is interpreted as limiting those embodiments that require a dried blood spot but does not specify the claim is limited to those embodiments that require a dried blood spot. Claim 3 broadly encompasses embodiments in which the blood sample is a plasma sample.
	Regarding claim 3, Courchesne anticipates claim 3 for the same reason it anticipates claim 1.
	Regarding claim 9, Courchesne anticipates claim 9 for the same reason it anticipates claim 1.
	Claim 10 depends from claim 9, which specifies the blood sample is a plasma sample and the predictive gene is selected from HNRNPA3P3, GTF3A, RP11-342M1.6, HNRNPLP2, RPS11P5 and combinations thereof. Claim 10 recites a “wherein” clause that is interpreted as putting forth an intended use of the data gathered from the active method steps of claim 1 and 9. The clause is interpreted as not limiting the scope of the active methods steps of claim 9 because it refers to generic genes and not predictive genes, refers from “a normalized gene count” that is not required or described by claims 1 and 9.
	Regarding claim 10, Courchesne anticipates claim 10 for the same reason it anticipates claims 1 and 9.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee (US 2016/0281166 A1).
Regarding claim 1, Bhattacharjee teaches isolating RNA as an expression product from a dried blood spot (para. 93 and 94).
Bhattacharjee teaches determining the expression of LMNA (Tables 14 and 16) using sequencing of RNA (para. 146).
It is noted the claim is drawn to a “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)”. However, the active method steps do not explicitly require any step that extrapolates the mRNA level of the predictive gene to an amount of PSA. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.
	Thus, Courchesne anticipates claim 1 because it teaches each of the elements of the positively recited, active method steps.
	Regarding claim 2, Bhattacharjee teaches the blood sample for the dried blood spot is 600 microliters (para. 10).
	Regarding claim 7, Bhattacharjee anticipates claim 7 for the same reason it anticipates claim 1.
	Claim 8 depends from claim 7, which specifies the blood sample is a dried blood spot and the predictive gene is selected from CTC-265F19.1, ADAM9, RAB11FIP5, SNAPC4, LMNA and combinations thereof. Claim 8 recites a “wherein” clause that is interpreted as putting forth an intended use of the data gathered from the active method steps of claims 1 and 7. The clause is interpreted not limiting the scope of the active methods steps of claim 7 because it refers to generic genes and not predictive genes, refers from “a normalized gene count” that is not required or described by claims 1 and 7.
	Regarding claim 8, Bhattacharjee anticipates claim 8 for the same reason it anticipates claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (US 2016/0281166 A1) in view of Huentelman (WO 2016/205753 A1).
Regarding claim 1, Bhattacharjee teaches isolating RNA as an expression product from a dried blood spot (para. 93 and 94).
Bhattacharjee teaches determining the expression of LMNA (Tables 14 and 16) using sequencing of RNA (para. 146).
It is noted the claim is drawn to a “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)”. However, the active method steps do not explicitly require any step that extrapolates the mRNA level of the predictive gene to an amount of PSA. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.
	Thus, Bhattacharjee renders obvious claim 1 because it teaches and/or suggests each of the elements of the positively recited, active method steps.
	Regarding claim 3, Bhattacharjee does not teach determining the quality of the dried blood spot by capillary electrophoresis.
	Huentelman teaches it was known to determine the quality of RNA preparations from dried blood spots by capillary electrophoresis (para. 31, 33, 35, 37 and 39 and 158). 
It would have been prima facie obvious to the ordinary artisan to have modified the method of Bhattacharjee by incorporating the determining of the quality of RNA preparations from dried blood spots by capillary electrophoresis as taught by Huentelman. One would have been motivated to make such as modification because it would allow one to determine whether or not to move forward with the analysis of RNA based on its quality or lack thereof.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courchesne (WO 2014/018774 A1) in view of Love (Genome Biology. 2014. 15:550; previously cited).
Regarding claim 1, Courchesne teaching extracting RNA from a blood sample (para. 104). The blood sample is plasma (para. 24; and p. 102, claim 12).
Courchesne teaches quantifying mRNA of a gene in the blood sample using RNA sequencing (para. 105).
The mRNA quantified includes GTF3A as described in Table 16 (para. 131).
It is noted the claim is drawn to a “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)”. However, the active method steps do not explicitly require any step that extrapolates the mRNA level of the predictive gene to an amount of PSA. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.
	Thus, Courchesne renders obvious claim 1 because it teaches and/or suggests each of the elements of the positively recited, active method steps.
Courchesne does not specifically teach the use of DESeq2.
However, Love demonstrates RNA-seq and DESeq2 were well-known in the field. Love further teaches DESeq2 integrates methodological advances with several novel features to facilitate a more quantitative analysis of comparative RNA-seq data using shrinkage estimators for dispersion and fold change. Love demonstrates the advantages of DESeq2’s new features, including improved gene ranking and visualization, hypothesis tests above and below a threshold, and the regularized logarithm transformation for quality assessment and clustering of overdispersed count data. Love compares DESeq2’s statistical power with existing tools, revealing the methodology has high sensitivity and precision, while controlling the false positive rate. See p. 2.
It would have been prima facie obvious to the ordinary artisan to have modified the method of Courchesne by using DESeq2 to analyze the RNA-seq data to determine the mRNA level of the marker genes. The modification has a reasonable expectation of success as it merely incorporates the use of a well-known data analysis program for the analysis of sequencing results.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (US 2016/0281166 A1) in view of Love (Genome Biology. 2014. 15:550; previously cited).
Regarding claim 1, Bhattacharjee teaches isolating RNA as an expression product from a dried blood spot (para. 93 and 94).
Bhattacharjee teaches determining the expression of LMNA (Tables 14 and 16) using sequencing of RNA (para. 146).
It is noted the claim is drawn to a “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)”. However, the active method steps do not explicitly require any step that extrapolates the mRNA level of the predictive gene to an amount of PSA. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of “method of quantifying in a blood sample an mRNA level of a predictive gene indicating an amount of prostate-specific antigen (PSA)” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.
	Thus, Bhattacharjee renders obvious claim 1 because it teaches and/or suggests each of the elements of the positively recited, active method steps.
Bhattacharjee does not specifically teach the use of DESeq2.
However, Love demonstrates RNA-seq and DESeq2 were well-known in the field. Love further teaches DESeq2 integrates methodological advances with several novel features to facilitate a more quantitative analysis of comparative RNA-seq data using shrinkage estimators for dispersion and fold change. Love demonstrates the advantages of DESeq2’s new features, including improved gene ranking and visualization, hypothesis tests above and below a threshold, and the regularized logarithm transformation for quality assessment and clustering of overdispersed count data. Love compares DESeq2’s statistical power with existing tools, revealing the methodology has high sensitivity and precision, while controlling the false positive rate. See p. 2.
It would have been prima facie obvious to the ordinary artisan to have modified the method of Bhattacharjee by using DESeq2 to analyze the RNA-seq data to determine the mRNA level of the marker genes. The modification has a reasonable expectation of success as it merely incorporates the use of a well-known data analysis program for the analysis of sequencing results.
	
Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634